DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhang et al (US 2018/0176594, hereafter Zhang).
	Regarding claim 1, Chen discloses a method of decoding an image (Figure 3), comprising:
	 constructing a reference sample for cross component prediction of a chroma component block (¶ 80;  In CCP, the chroma residual signal is predicted using the reconstructed luma residual signal at the encoder side as where rC(x,y) and r′C(x,y) denote the original and reconstructed chroma residual samples at a position (x,y); it is well known in the art that to produce a residual signal a reference sample is needed and thus a reference sample was constructed to produce the residual signal);
	 deriving a cross component prediction parameter using the reference sample (¶ 80 and 81;  In some examples, the weighting factor α is explicitly signaled into the bit stream for each chroma transform unit in HEVC.; the claim provides no indication of what the cross component prediction parameter is and thus the weighting factor is one of the cross component prediction parameters);

	However, Chen does not explicitly teach downsampling a luma component block corresponding to the chroma component block; wherein the downsampling is performed using a corresponding sample of the luma component block and a neighboring sample of the corresponding sample, and wherein, in response to a case in which a number of the neighboring ample is 5, the neighboring sample includes a sample adjacent to at least one of a left, a right, a bottom, a bottom-left, or a bottom-right of the corresponding sample.
	In the same field of endeavor, Zhang teaches downsampling a luma component block corresponding to the chroma component block; wherein the downsampling is performed using a corresponding sample of the luma component block and a neighboring sample of the corresponding sample, and wherein, in response to a case in which a number of the neighboring sample is 5, the neighboring sample includes a sample adjacent to at least one of a left, a right, a bottom, a bottom-left, or a bottom-right of the corresponding sample (¶ 173).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Chen in view of Zhang.  The advantage is improved image compression efficiency.
	Regarding claim 2, Chen discloses the method of claim 1, wherein the reference sample is constructed using a pre-reconstructed sample spatially adjacent to the luma component block (¶ 80 and 81). 
claim 3, Chen discloses the method of claim 2, wherein the pre-reconstructed sample includes at least one of sample adjacent a left of the luma component block or a top sample adjacent to a top of the luma component block(¶ 102; In one example approach, encoder 20 uses reconstructed spatial (e. g. top and/or left) neighboring samples (as in Intra LM) as reference samples to derive the linear model parameters α and/or β).
	Regarding claim 4, Chen discloses the method of claim 3, wherein the pre-reconstructed sample further includes a left-below sample continuously located at a bottom of the left sample or a top-right sample continuously located at a right of the top sample (¶ 102 - 104).
	Regarding claim 5, Chen discloses the method of claim 4, wherein the reference sample is constructed based on an intra prediction mode of the chroma component block (¶ 82;  Chroma intra prediction by reconstructed luma samples”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, JCTVC-E266, Geneva, 16-23 March 2011.) With LM prediction mode, the chroma samples are predicted based on reconstructed luma samples of the same block).  
	Regarding claim 10, arguments analogous to those presented for claim 1 are applicable for claim 10.
	Regarding claim 11, arguments analogous to those presented for claim 1 are applicable for claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487